MEMORANDUM OPINION


No. 04-05-00858-CR

Maria Isabel SALAZAR,
Appellant

v.

The STATE of Texas,
Appellee

From the 227th Judicial District Court, Bexar County, Texas
Trial Court No. 2001CR2406
Honorable Philip A. Kazen, Jr., Judge Presiding

PER CURIAM
 
Sitting:            Karen Angelini, Justice
Sandee Bryan Marion, Justice
Phylis J. Speedlin, Justice
 
Delivered and Filed:   January 25, 2006

DISMISSED FOR LACK OF JURISDICTION
            The trial court imposed sentence on July 24, 2001. Because appellant did not file a motion
for new trial, the notice of appeal was due to be filed August 23, 2001. Tex. R. App. P. 26.2(a)(1). 
Appellant did not file her notice of appeal until November 21, 2005, more than four years late.
            We, therefore, ordered appellant to show cause why this appeal should not be dismissed for
lack of jurisdiction. Appellant failed to respond.
            We dismiss this appeal for lack of jurisdiction.
 
                                                                                    PER CURIAM
Do not publish